Citation Nr: 1425268	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a seizure disorder, including as due to herbicide exposure and/or head trauma.

(The additional issues of entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD) and migraine headaches, also for a total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC), are being addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1970, including a tour overseas in the Republic of Vietnam from October 1969 to July 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran and his wife presented testimony in support of this claim during a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  That VLJ remanded the claim for further development in July 2009, and subsequently denied it in a February 2012 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In September 2012, the Court remanded this claim for a seizure disorder to the Board, pursuant to a Joint Motion for Remand (JMR) filed by the parties, because the VA examination report relied upon by the Board in its February 2012 decision was inadequate.  However, rather than immediately remanding the claim to obtain an adequate medical opinion, in March 2013 the Board instead remanded the claim so the Veteran could have another hearing concerning other claims.  His representative had requested this additional hearing.

The Veteran had this additional hearing in June 2013 at the RO, this time however before a different VLJ of the Board who was on travel.  This type of hearing is often and more commonly referred to as a Travel Board Hearing.

Regarding these two hearings before two different VLJs, the law requires the VLJs who conduct hearings to also participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a hearing before two different VLJs during an appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  Under such circumstances, the appellant must be provided an opportunity for a hearing before all three VLJs who will be involved in the panel decision, although he or she may waive the right to that third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Therefore, in a March 2014 letter, the Veteran was offered this opportunity to have yet another hearing, this time with a third VLJ also present.  The Veteran did not respond to that letter, however, and the letter explained that, if he did not respond to it, the Board would presume he does not want another hearing.  38 C.F.R. § 20.700(a).

In any event, pursuant to the Court's September 2012 remand of this claim to the Board, the Board in turn is remanding it to the Agency of Original Jurisdiction (AOJ) for the further development the JMR indicates is required.


REMAND

As already alluded to, the parties filed the JMR to have this claim remanded to the Board so that an adequate medical opinion may be obtained concerning the etiology of the Veteran's seizure disorder.  Specifically, the February 2010 VA examiner concluded the seizure disorder was less likely than not related to the Veteran's service, but also acknowledged this seizure disorder had no clear cause, and without providing any further explanation supporting this conclusion.  The parties agreed that this opinion was inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Supplemental medical comment therefore must be obtained.  See Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (When VA endeavors to provide a compensation examination in response to a service-connection claim, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided).  And as the Veteran's attorney also pointed out during the more recent June 2013 Travel Board hearing, this additional opinion must also address the Veteran's additional contention that his seizure disorder alternatively may be the result of a head injury during his service, as well as perhaps caused or aggravated by his service-connected disabilities (so not just, instead, due to exposure to herbicides, i.e., the dioxin in Agent Orange).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's updated VA treatment records, meaning those dated since July 2013.  Ask him to identify all other treatment he has received for his seizure disorder, and obtain all other records as well that are not already in the claims file.

2.  Upon receipt of the additional records, forward the claims file to the examiner that performed the February 2010 VA neurological compensation examination for a supplemental opinion readdressing the likelihood (very likely, as likely as not, or unlikely) that the Veteran's seizure disorder is directly related to his service, including by having incepted during his service or being caused by an incident of his service, especially his alleged head trauma, or alternatively the likelihood (very likely, as likely as not, or unlikely) that it is secondarily related to his service - meaning caused OR aggravated (i.e., permanently worsened) by any of his service-connected disabilities.  He cites these as the other 

possible sources of his seizure disorder, even if not the result of exposure to herbicides (the dioxin in Agent Orange).

If the February 2010 VA examiner is unavailable to provide this additional comment concerning this claim, then have someone else do it that has the necessary qualifications and expertise.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this additional comment can be provided merely by reviewing the relevant evidence in the claims file.

The examiner is asked to review the claims file in its entirety.  The examiner is advised that the Veteran's service treatment records (STRs) do not document a head injury, but this fact alone is not entirely dispositive of whether his seizures are the result of his service, and it is the Board's obligation to make determinations concerning his credibility, so not just competence, in reporting such incidents.  He has described falling off a truck and hitting his head.  He said that he did not lose consciousness but that he did have a headache afterwards for a few days.

It has been confirmed that he served in the Republic of Vietnam during the Vietnam era, and therefore it is presumed that he was exposed to herbicides while there.  He partly alleges that his seizure disorder has resulted from that herbicide exposure, so aside from the additionally alleged head trauma, so the examiner is asked to address both contentions.

Consider also that the Veteran is service connected for PTSD, migraine headaches, Type II Diabetes Mellitus, tinnitus, and hearing loss.  So please also provide an opinion on whether any of these service-connected disabilities has caused OR aggravated his seizure disorder.

The examiner must provide explanatory rationale for all opinions rendered, that is, with medical explanation or with citation to the record supporting conclusions.  If further evaluation or testing is needed, then have it done.

3.  Review this supplemental medical opinion to ensure it addresses all of the Veteran's contentions and all potential bases of entitlement.  If it does not, then return the report for all needed additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


__________________________________        _____________________________
                       JOHN Z. JONES				     MICHAEL LYON
                             VLJ, BVA					VLJ, BVA


_________________________________________________
KEITH W. ALLEN
VLJ, BVA

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



